D'Alauro v D'Alauro (2017 NY Slip Op 03479)





D'Alauro v D'Alauro


2017 NY Slip Op 03479


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2014-02402
 (Index No. 30347/10)

[*1]Maribeth D'Alauro, appellant,
vRichard Peter D'Alauro, respondent.


Andrew J. Wigler, Great Neck, NY (Eyal Talassazan of counsel), for appellant.
Vesselin Mitev, Miller Place, NY, for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Suffolk County (John C. Bivona, J.), dated January 14, 2014. The order, insofar as appealed from, granted that branch of the defendant's motion which was to vacate a prior order of that court dated March 4, 2013, granting that branch of the plaintiff's motion which was to direct the defendant to utilize a portion of his 401K funds to bring the mortgage on the marital residence current, and directing the defendant to act as a receiver and sell the marital residence.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated January 14, 2014, must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action dated July 21, 2015 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from that order are brought up for review and have been considered on the appeal from the judgment (D'Alauro v D'Alauro, ___ AD3d ___ [Appellate Division Docket No. 2015-09957; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
BALKIN, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court